     Case: 1:20-cv-00313-DRC Doc #: 1 Filed: 04/20/20 Page: 1 of 6 PAGEID #: 1




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 NOVIE DALE CARMEN, ET AL.,                         )     Case No.
                                                    )
                      Plaintiff,                    )
     v.                                             )     NOTICE OF REMOVAL
                                                    )
 HEALTH CAROUSEL, LLC,                              )
                                                    )
                     Defendant.                     )
                                                    )

          Defendant Health Carousel, LLC, (“Health Carousel”) removes to this Court the state

court action described below. Removal is proper under 28 U.S.C. §§ 1331, 1441(a). In support

of this notice, Health Carousel states:

                                           BACKGROUND

          Health Carousel is the lone defendant in a civil action arising under federal law in the

Hamilton County, Ohio Court of Common Pleas, Case No. A2001283. Plaintiff Novie Dale

Carmen filed her complaint on March 16, 2020 (copy attached as Exhibit A). Carmen filed the

complaint in her individual capacity and on behalf of a putative class. This notice is timely

under 28 U.S.C. § 1446(b) because Health Carousel filed it within 30 days of service.

          The underlying facts involve Carmen’s employment with Health Carousel. (Compl. ¶¶

16–18.) Health Carousel is a healthcare staffing company that employs internationally trained

nurses and places them on assignments at hospitals throughout the United States. (See id. ¶¶ 1,

8–11 (explaining the role of Health Carousel’s separate business entity, Passport USA).)

Carmen, a native of the Philippines, signed a contract to participate in Health Carousel’s
     Case: 1:20-cv-00313-DRC Doc #: 1 Filed: 04/20/20 Page: 2 of 6 PAGEID #: 2




program. (Id. ¶ 17.)1 “In exchange for, among other things, Health Carousel sponsoring [a

nurse’s] visa petition, promoting and marketing her for available jobs, and navigating all

necessary licensures, [every nurse, including Carmen,] agreed to work for Health Carousel for a

‘Commitment Period’ of 36 months, or 6,240 regular-time work hours.” Health Carousel, LLC v.

Agang, No. 1:19-00102, Doc. 9 at PageID #54 (S.D. Ohio Jan. 23, 2020); see also Compl. ¶ 19

(same allegations); id. ¶¶ 29, 33 (referencing Agang). If a nurse came to America through the

program, but did not complete her Commitment Period, the nurse agreed to pay Health Carousel

liquidated damages for the “Early Termination.” (Compl. ¶ 25; Contract §§ 1(i)–(iii).)

       Carmen alleges that her Contract, which she voluntarily signed with Health Carousel and

honored for part of her Commitment Period, violated federal and state law by imposing

“draconian terms” like the “Early Termination” provision. (Compl. ¶¶ 76, 17.) Carmen extends

these allegations to an entire proposed class. The Complaint contains five standalone claims,

four of which are for violating federal criminal statutes. These include four claims under the

federal Trafficking Victims Protection Act (“TVPA”), 18 U.S.C. § 1581 et seq. (Compl. ¶¶ 72–

95 (involving claims under 18 U.S.C. § 1589(a), 18 U.S.C. § 1589(b), 18 U.S.C. § 1590(a), and

18 U.S.C. § 1594(a)).) That federal statute gives some plaintiffs a private cause of action against

alleged human traffickers. See 18 U.S.C. § 1595. Carmen’s lone state-law claim, under Ohio

Revised Code 2905.32, alleges similar violations of Ohio’s human trafficking statute. As for the

proposed class, Carmen alleges that the common questions of law involve whether Health

Carousel’s standard employment contract violates the TVPA. (Compl. ¶ 67.)


       1
         Carmen did not attach her employment contract (the “Contract”) with Health Carousel
as an exhibit to her Complaint. Still, “a court may consider a document not formally
incorporated by reference in a complaint when the complaint refers to the document and the
document is central to the claims.” Nixon v. Wilmington Tr. Co., 543 F.3d 354, 357 n.2 (6th Cir.
2008). A copy of the Contract is attached as Exhibit B.

                                                 2
     Case: 1:20-cv-00313-DRC Doc #: 1 Filed: 04/20/20 Page: 3 of 6 PAGEID #: 3




     THIS CASE IS REMOVABLE UNDER FEDERAL QUESTION JURISDICTION

        Removal is proper under 28 U.S.C. § 1441 because this action arises under federal law.

Under that removal statute, “any civil action brought in a State court of which the district courts

of the United States have original jurisdiction[ ] may be removed by the defendant.” 28 U.S.C.

§ 1441(a). To determine whether it has original jurisdiction over this action, this Court must

consider “the well-pleaded allegations of the complaint.” Berera v. Mesa Med. Gr., PLLC, 779

F.3d 352, 357 (6th Cir. 2015) (internal quotation marks and citations omitted). “[F]ederal

question jurisdiction exists when the plaintiff’s ‘statement of his own cause of action shows that

it is based upon [federal law].’” Id. at 358 (quoting Beneficial Nat’l Bank v. Anderson, 539 U.S.

1, 6 (2003) (alterations in original).

        The Complaint leaves no doubt that this Court has original jurisdiction. Four of

Carmen’s five claims are for violating federal law, and the remaining state law claim arises from

the same nucleus of fact as her federal claims. Therefore, removal is proper under 28 U.S.C.

§ 1441(a). Relatedly, this Court may exercise supplemental jurisdiction under 28 U.S.C.

§ 1367(a) to consider Carmen’s lone state law claim.

           REMOVAL TO THE SOUTHERN DISTRICT OF OHIO IS PROPER

        Carmen’s contract includes a provision in which the parties agreed that any action

relating to that contract would be brought in the United States District Court for the Southern

District of Ohio or a court of competent jurisdiction in Hamilton County, Ohio. Because Carmen

commenced this action in the Hamilton County, Ohio Court of Common Pleas, which is in the

Southern District of Ohio, removal to this Court is proper. See 28 U.S.C. § 1446(a). As a result,

it is Health Carousel’s statutory right to remove the case from state court to this federal court.

See In re Delta Am. Re Ins. Co., 900 F.2d 890, 892 (6th Cir. 1990) (citing 28 U.S.C. § 1441).



                                                  3
     Case: 1:20-cv-00313-DRC Doc #: 1 Filed: 04/20/20 Page: 4 of 6 PAGEID #: 4




        Under Sixth Circuit precedent, the statutory right of removal “can be waived.” Regis

Assocs. v. Rank Hotels (Mgmt.) Ltd., 894 F.2d 193, 195 (6th Cir. 1990). But “the case law

makes it clear that such waiver must be clear and unequivocal.” Id. If a contract’s forum

selection clause “neither mentions removal nor sets forth an explicit waiver of that right,” the

contract will not prevent the defendant from removing the lawsuit. Cadle Co. v. Reiner, Reiner

& Bendett, P.C., 307 F. App’x 884, 888 (6th Cir. 2009). For example, if a “forum selection

clause . . . merely puts jurisdiction in either a state or federal court,” there is no waiver of the

right of removal. In re Delta Am., 900 F.2d at 894 n.9. And the waiver of personal jurisdiction

does not affect the right of removal. Id. at 893.

        The Contract’s forum selection clause does not preclude removal. Under the forum

selection clause, Carmen and Health Carousel agreed to:

        (i) designate the U.S. District Court for the Southern District of Ohio, or any other
        court of competent jurisdiction within Hamilton County, Ohio, as the forum
        where any matters pertaining to this Agreement will be adjudicated, and (ii)
        hereby consent to the exclusive jurisdiction and venue of any such court selected
        for the purpose of adjudicating any such matter pertaining to this Agreement.

(Contract at 5.)

        The forum selection clause does not even mention removal—much less include an

explicit waiver of that right. Instead, Carmen and Health Carousel agreed to litigate their

disputes either in the Southern District of Ohio or in a state court in Hamilton County, Ohio.

And while the parties waived any challenges to personal jurisdiction, the forum selection clause

is silent on removal. As a result, Health Carousel retains the statutory right to remove the action

to this Court. See Cadle Co., 307 F. App’x at 887–88 (denying a motion to remand after

discussing similar cases finding no waiver of the right of removal).




                                                    4
    Case: 1:20-cv-00313-DRC Doc #: 1 Filed: 04/20/20 Page: 5 of 6 PAGEID #: 5




                                     CONCLUSION
      For these reasons, Health Carousel removes this action from the Hamilton County, Ohio

Court of Common Pleas.


                                                 Respectfully submitted,

                                                 /s/ Russell S. Sayre
                                                 Russell S. Sayre (0047125)
                                                 Brian A. Morris (0093530)
                                                 TAFT STETTINIUS & HOLLISTER LLP
                                                 425 Walnut Street, Suite 1800
                                                 Cincinnati, OH 45202-3957
                                                 Phone: (513) 357-9304
                                                 Fax: (513) 381-0205
                                                 sayre@taftlaw.com
                                                 bmorris@taftlaw.com

                                                 Counsel for Defendant Health Carousel, LLC




                                             5
     Case: 1:20-cv-00313-DRC Doc #: 1 Filed: 04/20/20 Page: 6 of 6 PAGEID #: 6




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above was filed

electronically on April 20, 2020. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.

A copy will also be served by electronic mail to the following:


      Robert E. DeRose                                       Bryce Ashby
      BARKAN MEIZLISH LLP                                    DONATI LAW
      250 East Broad Street, 10th Fl.                        1545 Union Ave.
      Columbus, OH 43215                                     Memphis, TN 38104
      Phone: (614) 221-4221                                  Phone: (901) 209-5500
      Fax: (614) 744-2300                                    bryce@donatilaw.com
      bderose@barkanmeizlish.com

      Anna P. Prakash
      Charles A. Delbridge
      Nicole J. Schladt
      NICHOLS KASTER, PLLP
      80 South 8th Street
      Minneapolis, MN 55402
      Phone: (612) 256-3200
      Fax: (612) 338-4878
      aprakash@nka.com
      cdelbridge@nka.com
      nschladt@nka.com

       Counsel for Plaintiff Novie Carmen
       and the Proposed Putative Class


                                                              /s/ Russell S. Sayre




                                                  6
